Case 1:20-cv-00449-RJJ-SJB ECF No. 52, PageID.290 Filed 05/27/21 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

AARON ROBINSON #858448,

               Plaintiff,
                                                      File no: 1:20-cv-449
v.
                                                      HON. ROBERT J. JONKER
KEVIN BREGE,

               Defendant.
                                   /

                            ORDER APPROVING MAGISTRATE'S
                             REPORT AND RECOMMENDATION

         The Court has reviewed the Report and Recommendation filed by the United States

Magistrate Judge in this action on May 4, 2021 (ECF No. 44). The Report and Recommendation

was duly served on the parties. No objections have been filed under 28 U.S.C. § 636(b)(1)(C).

Plaintiff did file a motion to appoint counsel (ECF Nos. 47, 50), which will be dealt with by separate

Order.

         ACCORDINGLY, IT IS ORDERED that the Report and Recommendation of the

Magistrate Judge (ECF No. 44) is approved and adopted as the opinion of the Court.

         IT IS FURTHER ORDERED that Plaintiff’s motion for an injunction transferring him to

another facility (ECF No. 37) is DENIED.




Date:    May 27, 2021                          /s/ Robert J. Jonker
                                               ROBERT J. JONKER
                                               CHIEF UNITED STATES DISTRICT JUDGE
